Citation Nr: 9918677	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  94-10 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension.

3.  Entitlement to service connection for a disorder 
manifested by headaches.

4.  Entitlement to a compensable rating for residuals of 
rectal abscess surgery, to include the surgical scar.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
July 1968 and from April 1974 to December 1978. 

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Roanoke, Virginia, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  Service connection for a low back disorder was denied by 
the RO in August 1981 on the grounds that the evidence did 
not show that the veteran had a back disorder and April 1992 
on the grounds that such disorder was not shown to be related 
to service.

2.  The additional evidence submitted since the April 1992 
decision of the RO does not provide any new information 
tending to establish either incurrence or aggravation of a 
back condition during service or a nexus between such a 
disorder and any current back disorder.

3.  Service connection for hypertension was denied by the RO 
in January 1992, on the grounds that it was not shown during 
service or within one year after separation from service.

4.  The additional evidence submitted since the January 1992 
decision of the RO does not include new information to 
establish either incurrence or aggravation of hypertension 
during service, or that it was manifested within one year 
after separation from service, or that there is a nexus 
between any disorder incurred in service and the current 
hypertension. 

5.  The evidence does not show that the veteran has a 
disorder manifested by headaches which had its onset during 
service.

6.  The veteran's residuals of rectal abscess surgery are 
manifested by an asymptomatic surgical scar.


CONCLUSIONS OF LAW

1.  The evidence received since the April 1992 decision of 
the RO which denied service connection for a back disorder is 
not new and material and the veteran's claim is not reopened.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 1998) ; 38 C.F.R. 
§ 3.156(a) (1998).

2.  The evidence received since the January 1992 decision of 
the RO which denied service connection for hypertension is 
not new and material and the veteran's claim is not reopened.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 1998) ; 38 C.F.R. 
§ 3.156(a) (1998).

3.  A disorder manifested by headaches was not incurred in or 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.303(b) (1998).

4.  A compensable rating for residuals of rectal abscess 
surgery, to include the surgical scar, is not warranted.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 4.31, 4.118 Codes 7803 and 7804 (1998). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a rating action dated in August 1981 service connection 
for a claimed back disorder was denied on the grounds that 
the condition was not shown by the evidence of record.  The 
veteran was notified of that decision, and it was not 
appealed and became final.  38 U.S.C.A. § 7105(c) (West 1991 
& Supp. 1998).  Service connection for high blood pressure 
was denied in a rating action in January 1992 on the grounds 
that it was not shown during service or within one year after 
separation from service.  The veteran filed a notice of 
disagreement with that determination in March 1992.  In a 
rating action dated in April 1992 the RO again denied service 
connection for a back disorder on the grounds that the 
veteran had not submitted new and material evidence to reopen 
that claim.  A statement of the case with regard to both of 
those issues was issued in April 1992.  The veteran did not 
file a timely substantive appeal in response to that 
statement of the case.  Accordingly, the RO determinations 
with regard to those issues also became final.  38 C.F.R. 
§§ 20.302(b), 20.1103 (1998). 

In order to reopen his claim with regard to those issues, the 
veteran must submit new and material evidence.  38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 1998); 38 C.F.R. § 3.156(a) (1998); 
Manio v. Derwinski, 1 Vet.App. 140 (1991).  The Court has 
held that new evidence is not that which is merely cumulative 
of other evidence on the record and material evidence is that 
which is relevant and probative of the issue at hand.  Colvin 
v. Derwinski, 1 Vet.App. 171 (1991).  The Court has also held 
that in determining whether an appellant has submitted new 
and material evidence the Board is required to consider all 
evidence submitted since the last final denial of the claim.  
Evans v. Brown, 9 Vet.App. 273 (1996).  The Board is 
cognizant of the decision of the Federal Circuit Court in 
Hodge v. West 155 F.3d 1356 (Fed. Cir. 1998), but that 
decision overruled only the third step of the three step 
process for determining whether a claim should be reopened.  
Both the regulation and Colvin still require that the Board 
determine whether additional evidence submitted by a veteran 
in an attempt to reopen a finally denied claim is first 
"new" and second "material."  Only after additional 
evidence is found to be "new and material," and the claim 
is reopened, does the question of whether the claim is well-
grounded arise.  Elkins v. West, 12 Vet.App. 209 (1999).  New 
and material evidence is defined as evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
To establish service connection for a disability, there must 
be competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  38 U.S.C.A. § 1110 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.303(b) (1998); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

Low Back Disorder

At the time of the August 1981 and April 1992 rating 
decisions which denied service connection for a back 
disorder, the evidence of record consisted of service medical 
records which showed that the veteran complained of upper 
back pain in October 1966 and in May 1968.  He also 
complained of neck and back pain in August 1976.  There was 
no complaint or finding of a back disorder on separation 
examination in December 1978.  On VA examination in July 1981 
the veteran complained of back pain at times.  Examination 
revealed that he full range of motion of the back and X-rays 
revealed no significant abnormality of the lumbar vertebral 
bodies or disc spaces.  The diagnosis was back condition, 
type undetermined, by history only, working diagnosis or mild 
recurrent low back strain.  When he attempted to reopen his 
claim for service connection for a back disorder in 1991 the 
only "new" evidence submitted by the veteran was his own 
statement to the effect that a nerve in his spine was injured 
during surgery for a rectal abscess while he was in service.  

The additional evidence received since that time consists of 
the veteran's testimony at a hearing and extensive medical 
records.  The veteran's testimony was essentially a 
repetition of his assertion that a nerve was cut during 
surgery on his rectal area during service.  A medical 
consultation report dated in June 1983 reveals that the 
veteran complained of minimal low back pain when shoveling 
gravel as an asphalt worker.  He felt that the back pain 
might be related to surgery for a perirectal abscess in 1977.  
The impression was low back pain.  X-rays of the lumbar spine 
done in December 1995 revealed minimal ventral degenerative 
lipping at L1, L3, L4 and L5.  There was minimal lateral 
degenerative lipping at L1 through L4.  There was no 
posterior lipping, disc space narrowing, or traumatic or 
neoplastic process.  

On VA examination in June 1997 the veteran complained of back 
pain running down both groins and the insides of the legs to 
the knees, but not to the ankles.  Examination revealed that 
the lumbar spine was straight with no abnormal curvature.  
Forward flexion was to 80 degrees and he recovered easily.  
He could stand on either leg and hop on the right leg, but 
refused to hop on the left leg because of pain.  He could 
kick either leg to 45 degrees while seated, and straight leg 
raising was to 90 degrees without evidence of discomfort.  
There was no evidence of neurological deficit.  The diagnosis 
was chronic low back pain which in the examiner's opinion 
could not be attributed to his time on active duty.  The 
examiner further opined that there was no evidence of 
significant abnormality other than wear and tear changes 
consistent with the veteran's age.

When the veteran's claim for service connection for a back 
disorder was first denied in 1981, it was primarily because 
he did not establish a current back condition at that time.  
When he reopened his claim in 1991, he argued that his low 
back disorder was caused by surgery during service.  He 
presented no medical evidence to support that contention and 
the RO refused to reopen his claim.  In determining whether 
any of the evidence received since those decisions is "new 
and material" for the purpose of reopening the veteran's 
claim for service connection for a back disorder, the Board 
has considered the evidence showing that he now has a low 
back disorder most recently diagnosed as chronic low back 
pain.  However, since service connection for the veteran's 
low back disorder was previously denied because there was no 
nexus established between a present back disorder and any 
disease or injury in service, for the evidence to be so 
significant that it must be considered in order to fairly 
decide the merits of that claim it would have to bear on the 
matter of a nexus between the present back disorder and 
service.  None of the additional evidence submitted since the 
previous final decision is competent evidence bearing on 
nexus.  Since the veteran is a layperson, his assertions that 
there is a nexus are not competent evidence.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Hence, the additional 
evidence is not new and material and the claim may not be 
reopened.  

Hypertension

At the time of the January 1992 rating decision which denied 
service connection for hypertension (high blood pressure), 
the evidence of record consisted of service medical records 
which showed one borderline blood pressure reading of 148/96 
in June 1976.  In March 1976, as well as on medical 
examinations in June and December 1978, blood pressure 
readings were within normal range.  Several normal blood 
pressure readings were reported on VA examination in July 
1981.  There was no diagnosis of hypertension of record at 
the time of the January 1992 rating action which denied 
service connection for high blood pressure.  

Since that time the additional evidence received consists of 
the veteran's testimony at a hearing and VA out-patient 
treatment and hospital records.  Since the existence of 
hypertension currently and in service and a nexus between the 
in-service disease and the current disability are all facts 
requiring medical evidence to establish, the veteran's 
testimony is not material with regard to this issue.  
Additionally, the Board notes that the veteran testified only 
to experiencing headaches in service, not to the existence of 
hypertension.  

Extensive VA medical records covering treatment of the 
veteran beginning in 1979 show that the veteran currently has 
hypertension.  The earliest reported diagnosis of 
hypertension was noted on a VA medical certificate dated in 
May 1985.  At that time the veteran's blood pressure was 
160/100.  The earliest post-service elevated blood pressure 
reading reported was 160/110 recorded in October 1980.  (See 
38 C.F.R. § 4.104 Code 7101 (1998).  Between the veteran's 
separation from service and October 1980 blood pressure 
readings had been reported as 122/70 in December 1979, 110/70 
in March 1980 and 112/64 in April 1980.  On VA examination in 
November 1998 the examiner concluded that there were no 
recordings of hypertension during service with the exception 
of one sick call visit with a slight elevation of blood 
pressure with numerous blood pressure recordings prior to 
discharge and following his surgery for perirectal abscess 
all within normal limits.  While the evidence received since 
the January 1992 rating decision is "new and material" with 
respect to establishing that the veteran currently has 
hypertension, it does not tend to show the onset of 
hypertension in service, nor does it tend to establish a 
nexus between the current disability and any incident in 
service.  Since service connection for the veteran's 
hypertension was previously denied because it was not shown 
in service and there was no nexus established between his 
present hypertension and any disease or injury in service, 
for the evidence to be so significant that it must be 
considered in order to fairly decide the merits of that claim 
it would have to bear on the matter of a nexus between the 
present hypertension and service.  None of the additional 
evidence submitted since the previous final decision is 
competent evidence bearing on nexus.  Additionally, the 
evidence does not demonstrate that the veteran had 
hypertension to a degree of 10 percent within one year after 
separation from service so as to satisfy the requirement for 
presumption of service incurrence of hypertension.  
38 U.S.C.A. §§ 1101(3), 1112, 1113 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).  Since the veteran must 
establish all three factors in order to be entitled to 
service connection for hypertension, the Board concludes that 
the additional evidence submitted to reopen his claim for 
service connection for hypertension is not new and material 
and the claim may not be reopened.

Headaches

Service medical records reveal that in October 1975 the 
veteran complained of headaches when reading.  He was 
prescribed glasses.  In July 1978 he was seen complaining of 
headaches in the frontal lobe area extending bilaterally to 
the parietal region.  No visual disturbance was noted.  The 
impression was headaches due to stress.  He was seen on the 
following day with the same complaint.  There were no 
complaints or findings relating to headaches on the discharge 
examination in December 1978.  On VA examination in July 1981 
the veteran's complaints included occasional headaches.  The 
veteran was seen at a VA out-patient clinic in February 1982 
complaining of a sinus type headache.  He also reported a 
cough and nasal congestion.  In September 1992 the veteran 
was seen complaining of a continuous headache for two days.  
In July 1993 he complained of a slight headache.  He stated 
that he thought his blood pressure was up.  On VA examination 
in June 1997 the veteran complained of headaches associated 
with a perirectal abscess.  He reported that he had the 
headaches in 1977, 1992 and 1995 when he had surgery for the 
abscess.  He stated that the headaches were less frequent and 
less severe since he became HIV positive.  The examiner noted 
that a CT scan of the head done in 1996 showed mild cerebral 
atrophy.  The examiner concluded that the headaches did not 
seem to be a problem, that the veteran was only seen once 
while on active duty for headaches, that headaches was not 
listed as a current problem on the veteran's VA out-patient 
treatment records, that the veteran had never been to an 
emergency room for treatment of headaches and that the 
headaches were responding to Tylenol.

As previously noted one of the requirements to establish 
entitlement to service connection for a disability is 
competent evidence of a current disability shown by medical 
diagnosis.  In this case the veteran does not have a medical 
diagnosis of a current disability manifested by headaches.  
Additionally, the Board notes that he was only seen on two 
occasions during service with complaints of headaches.  On 
one occasion the headache was apparently attributed to eye 
strain and on the other to stress.  Thus, there is no medical 
evidence of a chronic disorder causing headaches shown in 
service.  

The threshold question to be answered in this case with 
regard to the issue of entitlement to service connection for 
headaches is whether the veteran has presented a well-
grounded claim; that is, one which is plausible.  If he has 
not presented a well-grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1996); 
Murphy v. Derwinski, 1 Vet.App. 78 (1990).  In the absence of 
both disease and injury in service and medical evidence of 
current disability, the Board finds that the veteran's claim 
with regard to that issue is not well-grounded.

Rectal Abscess

The veteran's claim for an increased rating is well grounded.  
The veteran has asserted that the condition has worsened.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
Board also notes that all needed development has been 
accomplished, and that the mandated duty to assist is met.  

The veteran has been granted service connection for post 
operative residuals of a rectal abscess.  That disability has 
been rated as zero percent disabling since service connection 
was initially granted in June 1981.  The record shows that in 
December 1976 the veteran underwent surgery for incision and 
drainage of a very large horseshoe ischiorectal abscess in 
the perianal area.  In late 1977 the veteran began 
experiencing pain, swelling and drainage of a perirectal 
abscess.  He again underwent incision and drainage in July 
1978.  At the time of his discharge examination in December 
1978 it was reported that there was a post-surgical perianal 
scar with no active disease.  On VA examination in July 1981 
the diagnosis was status post perirectal cyst excision with 
no residuals.

The veteran was seen at a VA out-patient clinic in May 1981 
complaining of a blood stained discharge from the rectum.  
Examination revealed a questionable rectal fistula.  In June 
1983 he complained of blood from the rectum or perirectal 
area.  Examination revealed bilateral surgical scars which 
were non tender without other rectal pathology.  

The veteran was hospitalized at a VA facility in June 1993 
complaining of 8 days of pain in the perirectal area.  
Incision and drainage of the abscess was done and there were 
no post-operative complications.  On follow-up examination in 
July 1993 it was reported that there was granulation tissue 
and no evidence of infection.  There was a 1 cm. by 1 cm. 
area of fluctuance medial to the wall of the abscess which 
was non-tender.  The impression was perirectal abscess, 
healing.

In March 1995 the veteran reported symptoms of a perianal 
abscess for two days.  Examination revealed that the area was 
tender.  In June 1995 he again underwent incision and 
drainage.  The diagnosis was trans-sphincteric perirectal 
abscess.  By the end of July it was reported that the area 
was healing nicely.  In February 1996 the veteran complained 
of recurrence of a rectal abscess with discomfort and a 
raised area which had been present for about three days.  
Examination revealed that there was a left buttock fold 
abscess which had not come to a head and was flat and mildly 
tender.

On VA examination in September 1998 the veteran reported that 
he had bleeding from his pilonidal cyst about two months 
earlier.  Examination revealed that there was a well healed 
surgical scar over the sacral area with no sign of infection 
or bleeding.  There was no pain in the scar area.  The 
diagnosis was post operative residuals of two surgeries for a 
pilonidal cyst now well healed and no signs of recurrence or 
bleeding.

A 10 percent rating is provided for superficial scars which 
are tender and painful on objective demonstration, or poorly 
nourished with repeated ulceration.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 1998); 38 C.F.R. § 4.118 Codes 7803 and 7804 
(1998).  Where the schedule does not provide a zero percent 
rating for a diagnostic code, a zero percent evaluation shall 
be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (1998).  During 
service the veteran developed a perianal cyst which required 
two incision and drainage surgeries.  Following the second 
surgery, the cyst healed and there is no medical evidence of 
any recurrence until June 1993, when incision and drainage 
was done again.  The cyst healed promptly.  Again in June 
1995 incision and drainage was done and the cyst healed 
promptly.  On VA examination in September 1998 the only 
finding was a well healed non-tender postoperative scar.  In 
the absence of tenderness, pain, or a poorly nourished scar 
with repeated ulceration, there is no basis for assigning a 
compensable rating for the residuals of incision and drainage 
of a perianal cyst.
ORDER

Service connection for a back disorder, hypertension and a 
disorder manifested by headaches is denied.  A compensable 
rating for post operative residuals of rectal abscess surgery 
is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals



 

